Citation Nr: 1417837	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-48 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of a spinal tap, as a result of Department of Veterans Affairs (VA) medical treatment in April 1998.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his spouse testified before the Board at a Travel Board hearing in June 2013.  A transcript of that testimony has been associated with the record.  

This matter was last before the Board in September 2013 at which time it was remanded for further development.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have an additional disability as the result of his April 1998 spinal tap performed at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a spinal tap, as a result of VA medical treatment in April 1998, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 17.34 (1994); 38 C.F.R. §§ 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied, and hence no rating or effective date will be assigned with respect to this issue.  Id.

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained medical opinions as to the questions at hand.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case is adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms, history and contentions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204.  The Veteran's claim was filed after October 1, 1997, and the amendments apply to the present claim.  See VAOPGCPREC 40-97 (Dec. 31, 1997).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2013).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has an additional disability of the spine caused or aggravated by an April 1984 spinal tap he underwent at a VA facility.  The primary issue in this case is whether the spinal tap resulted in additional disability.  He has consistently maintained that this VA treatment resulted in additional disability to his low back, with a history of increased symptoms following the spinal tap.  

A review of the evidence of record discloses a complaint of low back pain and numbness of the left lateral foot along the 5th toe following exercise in June 1981.  Thereafter, the record documents that the Veteran was in a motor vehicle accident with a low back injury in March 1985.  A June 1985 X-ray report from Tuality Community Hospital documents minimal degenerative changes of the lumbosacral spine.  

Of record is a chiropractic report from P.M.Z., D.C. dated in July 1985.  The report summarizes that the Veteran was involved in a March 8, 1985, auto accident "in which injuries were sustained to the neck and low back" when the Veteran was rear-ended by another vehicle.  Dr. Z. assessed whiplash syndrome, and a severe cervical and lumbar sprain/strain, with myofascitis, generalized parasthesias, and somatic/visceral dysfunction.  Also noted were headaches, neck pain and stiffness, tension, constipation, dizziness, pain behind the eyes, double vision, digestive disorder, equilibrium problems, and radiating pain into the left arm and left leg.  The report notes lengthy chiropractic treatment, with an uncertain prognosis for recovery.  Dr. Z. noted that, in his opinion, "some degree of permanent disability is to be expected by the nature of the injuries" the Veteran sustained in the auto accident.  Dr. Z. felt that long-term palliative care for his injuries would be necessary, and placed limitations on bending, stooping, walking, standing and sitting.  

Subsequent medical records document continued complaints of back pain and treatment for the same.  See e.g. November 1989 VA radiology report noting degenerative arthritic changes in the lower lumbar spine.  

In relation to the present claim, VA records disclose that the Veteran presented to the Emergency Room at the Portland VA Medical Center (VAMC) on April 6, 1998, for evaluation of increased weakness, headache, generalized joint pain and fever with shaking chills.  He was admitted to the General Medical Service for evaluation of hyperglycemia and dehydration.  Because of his complaints of fever, shaking chills, headache and back pain, as spinal tap was performed to rule out bacterial meningitis.  It was felt that with the Veteran's hyperglycemia he was likely dehydrated, possibly secondary to a viral syndrome.  He received saline and an insulin drip, and was discharged after 3 days.  

A May 1998 record from the Portland VAMC documents a follow-up from the Veteran's April 1998 hospital admission for treatment of dehydration and hyperglycemia, with the aforementioned complaints and symptoms.  The examining physician noted that the Veteran had a spinal tap with no evidence of meningitis, and that cultures had remained negative.  Notably, the Veteran then complained of pain at the site of the spinal tap with numbness involving his legs bilaterally from about his hips to his feet, with some radiating pain from the low back down the legs to the feet.  

At the May 1998 follow-up, the Veteran related that when he underwent the spinal tap, he had extension of his left leg upon insertion of the needle, with some muscle cramps, but that they continued the spinal tap after that had resolved.  He noted that he had pain at the site of the spinal tap after the procedure.  
The VA physician assessed back pain and parasthesias in the legs, and related that with the recent spinal tap and symptoms "correlating with that" there was concern for complications.  He noted that common complications included bleeding and infection, which were not assessed.  Notwithstanding, the physician noted that the Veteran's symptoms had progressed since the spinal tap.  An MRI was scheduled and showed significant findings, including degenerative disc disease and stenosis through most of the thoracolumbar spine.  Notably, no epidural collections, abscesses, or abnormal enhancement was identified in the lumbosacral spine.  See May 21, 1998, VA MRI report. 

In June 1998, the Veteran was afforded a VA General Medical examination.  The examination report notes that the Veteran had had an MRI, which although not associated with the record at that time, showed nerve impingement on the left side at the L4-5 level.  The report documents the Veteran's history of spinal tap (LP), with complaints of peripheral neuropathy and sciatica radiculopathy since then.  The physician assessed degenerative disc disease with nerve impingement in the lumbosacral spine.  A December 1998 VA radiologic report documents assessed degenerative joint disease of the lumbosacral spine. 

Of record is a March 2005 MRI report.   The report reflects severe degenerative changes, anterior listhesis and bilateral foraminal stenosis at the L5-S1 level.  An October 2008 VA MRI report reflects an impression of distal thoracic and mid to lower lumbar degenerative disc and facet disease, spinal canal and neural foraminal stenosis seen in the lower lumbar spine.

In a July 2008 statement, the Veteran related that he had visited the VAMC Emergency Room in April 1998 for a virus that could not be identified.  He related that at that time, the doctor had attempted to obtain a spinal tap, but that he "freaked out" as a Vietnamese nurse had tried to perform the spinal tap.  He related that he had advised the treating doctor that he had "spurs" in his back, but that the doctor nevertheless performed a spinal tap on him.  He related that when the spinal tap was taken his whole body went tense, his hair stood straight up and he had no feeling in his legs.  He related that for 2 weeks after that he could not walk as his legs would give out.  
In July 2009, VA obtained a medical opinion on the issue at hand, without physical examination of the Veteran.  The report thereof notes that the Veteran contends that he had additional pain in his buttocks, backs of the legs, and intermittent numbness and tingling following his April 1998 VA spinal tap.  The examiner noted that the claims file had been reviewed, and outlined the MRI reports referenced above; however, the examiner noted that they could find no reference to the spinal tap.  Notwithstanding, the examiner related that he felt comfortable to make an opinion based upon the evidence he had.

Based upon a review of the evidence available, the examiner explained that the Veteran had clear documentation of long-standing spinal stenosis and low back problems and that the natural progression of such a condition would include his complaints of pain in the buttock, back of legs, intermittent numbness and tingling.  He explained that although spinal taps carried the risks of infection and nerve injury, this was extremely minimal and infrequent.  He explained that he saw no symptoms that would document an exaggeration "far beyond the natural progress" one would expect.  He therefore concluded that there was no evidence of carelessness, negligence, lack of skill or similar incident on VA's part, or any additional disability that could not have been foreseen by a reasonable healthcare provider.  The examiner also found no evidence of VA's part to timely diagnose or treat.  He assessed chronic lumbosacral stenosis of a severe nature.  

In June 2013, the Veteran testified before the Board.  He reiterated that he had protested having a spinal tap performed in April 1998 and that he had told the doctor of his back problems at the time.  He related that he had not consented to the procedure, but that it was done anyway.  He described that when the spinal tap was administered, his hair went up, his body stretched out and his nervous system went "whacko."  He related that he had lost feeling in his legs at this time and that the spinal tap had resulted in additional disability to his low back.  His spouse endorsed his history and related that he had difficulty walking after the April 1998 hospitalization.  

Following the Board's remand directives, the Veteran was afforded a VA examination in October 2013 to address his claim.  The report documents that the VA examiner reviewed the claims file and examined the Veteran, noting an assessment of lumbar stenosis in 1998.  In terms of history, she noted that the Veteran was involved in a motor vehicle accident in 1985, with injury to the back.  She noted a history of minimal degenerative changes in 1985, with continued treatment for spasms.  She noted that the Veteran had been admitted to the Portland VAMC in April 1998, with a history of spinal tap. At the time of the examination, the Veteran related that prior to the spinal tap he could walk without any trouble and denied any back problems prior thereto.  In the remarks section of the report, the examiner specifically referenced the May 1998 MRI findings after his spinal tap.  

The examiner concluded that the Veteran did not have any current disability or residuals due to the April 1998 spinal tap.  She concluded also that the spinal tap did not cause or aggravate the Veteran's low back condition beyond normal progression.  She found no carelessness, negligence, lack of proper skill, error in judgment or any fault on VA's part.  She felt that the April 1998 spinal tap was prudent and accepted in general medical practice.

She explained that the Veteran clearly had back problems prior to the spinal tap, noting that the May 1998 MRI showed mild central canal stenosis at L3-4, moderate central canal stenosis at L4-5 and severe central canal stenosis at L5-S1, one month after the lumbar puncture.  She explained that a lumbar puncture (spinal tap) can cause localized tenderness, but not degenerative changes.  She related that even if a spinal tap did cause degenerative changes, those changes would not occur a mere month after the spinal tap.  She noted that spinal taps risked infection, but pointed out that the May 1998 MRI report specifically showed no epidural abscesses or hematomas, or abnormal enhancement.  She related that the Veteran had documentation of long-standing spinal stenosis and low back problems, for which the natural progression thereof would include pain in the buttocks and backs of the legs, with intermittent numbness and tingling.  

The Board acknowledges the Veteran's assertions that his low back disability was caused or aggravated by the April 1998 spinal tap.  He is certainly competent to relate his lay observations of pain, and the Board has little doubt that his spinal tap was a painful experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Veteran's assertions cannot serve to assess any disability of the low back, including any additional disability resulting from the April 1998 spinal tap.  Id.  In this regard, the Board finds that the remaining and otherwise competent medical evidence weighs against a finding that the April 1984 spinal tap resulted in any additional disability.

It is clear that the Veteran had a disability of the low back prior to the April 1998 spinal tap.  The record demonstrates that the Veteran clearly incurred a significant injury to his low back in a March 1985 motor vehicle accident, which was expected to result in permanent disability.  See July 1985 letter from Dr. Z.  Records dated after the March 1985 auto accident show continued treatment for low back pain and a November 1989 X-ray shows degenerative changes of the lower lumbar spine.  

The April 1998 VA Emergency Room note reflects the administration of a spinal tap, with no documented complaints regarding the low back, but rather treatment for diabetes mellitus and dehydration.  Nevertheless, the Veteran was seen in May 1998 with complaints of pain at the site of his spinal tap, with numbness and radiating pain in the legs and feet.  Notably, the May 1998 MRI demonstrates no epidural collections, abscesses, or abnormal enhancement in the lumbosacral spine, and follow-up examination in June 1998 did not result in the assessment of any complications of the spinal tap, despite the concerns for infection and bleeding noted in the May 1998 VA report.   

Medical records following the April 1998 spinal tap note continued assessment of degenerative changes of the spine, but no assessed complications from the spinal tap.  The VA medical opinion, although based on an incomplete record, indicates that the Veteran's complaints of additional pain and numbness in the legs were a natural progression of the Veteran's pre-existing low back condition.  Most saliently, recent VA examination in October 2013, based upon a full review of the claims file and examination of the Veteran, indicates that the spinal tap resulted in no additional disability and that the Veteran had a low back disability that had naturally progressed, as well.  

Benefits under 38 U.S.C.A. § 1151 as a result of VA treatment in April 1998 are not warranted.  The Board again acknowledges the Veteran's competent reports of pain and symptomatology following the April 1998 spinal tap.  Jandreau, supra.  Nevertheless, the evidence shows beyond a preponderance that the Veteran had a low back disability since at least March 1985 resulting from a motor vehicle accident.  The evidence also establishes that the April 1998 spinal tap did not result in any additional disability of the spine.  The VA opinions, particularly the latest, indicate that the Veteran sustained no additional disability resulting from the spinal tap and that his complaints are rather attributable to the natural progress of the pre-existing disease.  Gilbert, supra. 

In closing, the Board notes that the Veteran has indicated he did not consent to the April 1998 spinal tap.  However, the Board need not reach this question, as in the absence of an additional disability the claim cannot be substantiated.  Neither need the Board address any question of fault on VA's part.  


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of a spinal tap, as a result of VA medical treatment in April 1998, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


